DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests an apparatus, comprising: at least one processor programmed with instructions executable by the at least one processor to: receive an image; process the image using a first neural network (FNN) to generate feature maps; process at least a first feature map of the feature maps using a second neural network (SNN) to generate at least one attention vector representing at least one characteristic of the image; combine the attention vector with the first feature map to render an output feature vector useful for rendering a final feature vector to generate a natural language caption for the image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent 10,198,671 to Yang et al. discloses a dense captioning system and method is provided for processing an image to produce a feature map of the image, analyzing the feature map to generate proposed bounding boxes for a plurality of visual concepts within the image, analyzing the feature map to determine a plurality of region features of the image, and analyzing the feature map to determine a context feature for the image. For each region feature of the plurality of region features of the image, the dense captioning system further provides for analyzing the region feature to determine a detection score for the region feature, calculating a caption for a bounding box for a visual concept in the image using the region feature and the context feature, and localizing the visual concept by adjusting the bounding box around the visual concept based on the caption to generate an adjusted bounding box for the visual concept.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672